DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 5 recites “a third gap”.  However, there is no reference to “a third gap” in the specification or in the drawings.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. 20160007649-A1 (hereinafter Sampson).
Regarding claim 1, Sampson discloses an inhalation device to hold an inhalant-generating component to generate an inhalant to be drawn through the device and inhaled by a user (Abstract).  The device can be cooled by the airflow (¶122, ¶128).  The device comprises a shell (Fig. 4, smoking device 10, entire exploded view considered to be the shell), wherein openings at two ends of the shell are cylindrical (mouthpiece 12 and end face 15a); a smoking cup (Fig. 1, controller body 11) positioned inside the shell.  Sampson further discloses wherein there is a first gap between an opening of the smoking cup and a first opening of the openings at two ends of the shell to form an air inlet (Fig. 4, air inlets slots 30, ¶70).  Sampson further discloses an annular gap is formed between an outer wall of the smoking cup and an inner wall of the shell (Figs. 5-7, annular wall 17 inside a cylindrical housing 14).  Sampson discloses that there is a ventilation space 27 inside the device that is open to the atmosphere in the annular wall 17 (¶71).
Sampson further discloses a part of a bottom of the smoking cup is provided with a heating unit socket (Figs. 3-6, ventilation control sleeve 15, ¶66, 72), a plurality of air inlet holes and a protruded step; a pushing key, wherein an upper end surface abuts against the step, the pushing key and the bottom of the smoking cup form a second gap.    Sampson discloses that the ventilation control sleeve has a ridged grip 31 and a flange 32 (a protruded step).  The ventilation control sleeve can be configured to block one or more of the ventilation 
Sampson does not explicitly disclose a heating unit, wherein the heating unit penetrates through the heating unit socket and enters the smoking cup; and a fixing base, wherein the fixing base is provided with a plurality of fixing base air vents, each of the plurality of fixing base air vents is provided with a one-way leaf spring.
In an additional embodiment, Sampson teaches that a heating element may be provided inside the inhalation device (¶117).  The sixth embodiment described in Sampson and shown in Figs. 29 and 30 has the elements of the previous embodiments with the addition of electrical heating elements 506 (¶118).  The electrical heating elements penetrate into the smoking cup as seen in Fig. 30.  The user secures the tobacco with a connecting portion 509.  
Sampson also teaches an additional control mechanism 211 (Figs. 20-23, ¶101-103).  This mechanism is in communication with an outlet of the device and contains a plurality of air passages.  These passages enable the user to control the material inside the passages turning them on and off (¶103).  
Finally, Sampson teaches that the vapor flow can be used to cool the system.  The ventilation control sleeve is rotated to achieve cooling (¶122, ¶128).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the embodiments of Sampson to provide a heating unit, wherein the heating unit penetrates through the heating unit socket and enters the smoking cup; and a fixing base, wherein the fixing base is provided with a plurality of fixing base air vents, each of the plurality of fixing base air vents is provided 
Regarding claim 2, Sampson discloses the smoking paraphernalia according to claim 1, as discussed above.  Sampson does not explicitly disclose further comprising a spring, two ends of the spring abut between an inner flange of the first opening of the shell and an outer protruded ring of the outer wall of the smoking cup.  
Sampson teaches a coil spring abutting an inwardly extending flange (Figs. 4-8, coil spring 18 and inwardly-extending flange 32, ¶67).  “As the tobacco rod 13 is inserted into the controller body 11, the step 51 abuts the end of the ejection tube 16 and pushes it into the ventilation control sleeve 15 against the force of the spring 18 and the ejection mechanism retains the ejection tube 16 in the holding position. The filter end of the tobacco rod 13 makes an interference friction fit within the bore 54 of the second portion 14b of the cylindrical housing 14 and is thereby held in place.” (¶82).  Sampson also teaches that the spring can bias the control ring to contact with the annual wall and ensure the seal is satisfactory (¶97).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated further comprising a spring, two ends of the spring abut between an inner flange of the first opening of the shell and an 
Regarding claim 3, Sampson discloses the smoking paraphernalia according to claim 1, as discussed above.  Sampson does not explicitly disclose wherein the heating unit is fixed inside the fixing base, a lower end surface of the pushing key abuts against the fixing base.  
In an additional embodiment, Sampson teaches that a heating element may be provided inside the inhalation device (¶117).  The sixth embodiment described in Sampson and shown in Figs. 29 and 30 has the elements of the previous embodiments with the addition of electrical heating elements 506 (¶118).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the heating unit is fixed inside the fixing base, a lower end surface of the pushing key abuts against the fixing base.  A person of skill in the art would provide a heating unit in an inhalation device.  The heating unit would provide the necessary heat to produce a vapor for the user to inhale.  A person of skill in the art would optionally place this at the base of the device or on the side walls.  Doing so would ensure adequate heat to generate the desired vapor.  
Regarding claim 5, Sampson discloses the smoking paraphernalia according to claim 1, as discussed above.  Sampson does not explicitly disclose wherein there is a third gap between the heating unit and the heating unit socket.  
Sampson teaches the inclusion of a heating element and a connection.  The heating element is configured to a chamber.  The heating element is connected to a battery to provide 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein there is a third gap between the heating unit and the heating unit socket.  A person of skill in the art would provide a gap to allow air to pass the heating element.  Doing so would permit recharging heating of the air and vapor.
Regarding claim 6, Sampson discloses the smoking paraphernalia according to claim 1, as discussed above.  Sampson does not explicitly disclose wherein the plurality of fixing base air vents are interconnected to the plurality of air inlet holes.
Sampson teaches a ventilation control sleeve 15 and a collar 38, See Fig. 4.  The control sleeve and collar attach to the cylindrical house 14.  There are a plurality of holes and positions that allow the user to draw air into the ventilation space 27 (Fig. 8C, ¶85).  Sampson teaches that the user can use the control mechanism to adjust the fluid path (¶103).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the plurality of fixing base air vents are interconnected to the plurality of air inlet holes.  A person of skill in the art would incorporate multiple inlet and outlet pathways.  Doing so would allow the user maximum control of the sensory experience and intensity of flavor and smoke.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson as applied to claim 1 above and in further view of US patent 5353814-A (hereinafter Martin).
Regarding claim 4, Sampson discloses the smoking paraphernalia according to claim 1, as discussed above.  Sampson does not explicitly disclose wherein the shell is made of a heat insulation material.  
Martin teaches a pocket sized smoke cleansing smoking device comprising an elongated tubular housing (Abstract).  The housing is used to filter and cleanse exhaled smoke (Col. 1, lns 23-29.  “[T]he cigarette receiving chamber being heat insulated to maintain exterior surfaces of the device in a cool condition to avoid flesh burns for a smoker when holding the device.”  (Col. 3, lns. 21-25)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the shell is made of a heat insulation material as taught in Martin.  A person of skill in the art would desire to prevent burns to a smoker.  A heat insulating material would prevent flesh burns.  Therefore providing a heat insulation material would have been obvious to improve use and safety of the device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                      


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747